Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull (US 1,487,312).
Re claim 1, Bull (Fig 2) discloses a sound suppressor for a firearm, the sound suppressor comprising: a housing (5) extending along, and disposed about, an axis; a first sleeve (9) concentrically disposed within the housing and defining a plurality of first apertures (12); and a second sleeve (1) concentrically disposed within the first sleeve and defining a plurality of second apertures (2) .
Re claim 8, Bull (Fig 2) discloses a sound suppressor for a firearm, the sound suppressor comprising: a housing defining a first central passage; a first sleeve (9) disposed within the first central passage and defining a second central passage and a plurality of first apertures (12) providing fluid communication between the first central passage and the second central passage; and a second sleeve (1) disposed within the second central passage and defining a third central passage and a plurality of second apertures (2) providing fluid communication between the second central passage and the third central passage.
Re claim 15, Bull (Fig 2) discloses a sound suppressor for a firearm, the sound suppressor comprising: a housing (5); a first sleeve (9) disposed within the housing and having a first inner surface and a first outer surface, the first sleeve defining a plurality of first apertures (12) extending through the first inner surface and the first outer surface; and a second sleeve (1) disposed within the first sleeve and having a second inner surface and a second outer surface, the second sleeve defining a plurality of second apertures (2) extending through the second inner surface and the second outer surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 9-11, 14, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 1,487,312).  Bull discloses the claimed invention except for the dimensions of the apertures.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of the apertures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5, 6, 12, 13, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641